DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17, 19-20, and 29-35, as amended or previously presented, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/070952 to Marban et al. (cited in IDS- 2013), in view of Kensah et al. (cited in IDS- 2013), as evidenced by Ho et al. (cited in Applicants’ Response on 07/08/2019 (Curr Protoc Mouse Biol- 2011)) .
Regarding claims 13, 17, 19, 29, and 32-33, Marban et al. teach transcription factor-based generation of pacemaker cells, where TBX3 or TBX18, are used as conversion of stem cells to pacemaker cells by using transcription factors that are regulators of sinoatrial node development.  See Marban et al. at [0012]-[0016], [0036]-[0037], and [0096].  Further, Marban et al. teach gene delivery vectors, where nucleic acid delivery may be in stem cells that are human or murine.  See Marban et al. at [0021], [0100], and [0119].  Moreover, Marban et al. teach that action potentials was much larger in tbx-18 injected cells, where (70±16% bpm) was observed.  See Marban et al. at [0136].  Marban et al. also teach that tbx-18 transduced cells function more like pacemaker cells.  See Marban et al. at [0153].  Further, Marban et al. expressly teach that the autonomic regulation can increase the heart rate up to 235±19 bpm.  See Marban et al. at [0162].      
However, Marban et al. do not explicitly teach utilizing a construct for expression of an antibiotic resistance gene which is controlled by an alpha-MHC (MYH6) promoter for stem cells differentiating in the presence of the antibiotic (relevant to claims 13, 20, 29 and 34).
Kensah et al. teach a method for producing pluripotent stem cell-derived cardiac bodies that form contractile myocardial tissue in vitro, where bioartificial cardiac tissue (BCTs) incorporate cardiomyocytes purified from cell lines expressing antibiotic resistance genes under control of the cardiac α-myosin heavy chain (α-MHC, MYH6) promoter.  See Kensah et al. at pg. 1135, left column, second paragraph.  Kensah et al. See Kensah et al. at pg. 1135, left column second to last paragraph.  Importantly, Kensha et al. also teach that optimized tissue shows increased active and passive contraction forces, where contraction forces increased upon electrical pacing.  See Kensah et al. at Fig. 8.  Kensah et al. teach that the purpose in utilizing the alpha-MHC (MYH6) promoter is to have efficient genetic selection of differentiated induced pluripotent stem cells.  See Kensah et al. at pg. 1136, left column, first paragraph.  
It would have been obvious to a person of ordinary skill in the art to have utilized the alpha-MHC (MYH6) promoter of Kensah et al. with the method of Marban et al. to arrive at producing sinoatrial node cells of the instant claims, at least because Kensah et al. teach that utilizing the promoter allows for efficiently enriched cardiomyocytes within differentiated cells.  See Kensah et al. at pg. 1136, left column, first paragraph.  Further, Marban et al. teach that generation of biological pacemaker cells may include viral vectors and combinations thereof with promoters.  See Marban et al. at [0025] and [0101].  A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in utilizing the promoter and engineered cells of Kensah et al. with that of Marban et al., because both references teach that cell constructs employed for “pacemaking” activity, or for generation of sinoatrial nodal cell development are desired targets.  See Kensah et al. at pg. 1135, left column, first paragraph; and Marban et al. at [0013] and [0094]-[0096].  A person of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in combining 
Regarding claims 14 and 30, Kensah et al. teach almost pure cardiomyocytes (i.e., greater than 99%) obtained.  See Kensah et al. at pg. 1136, left column, first paragraph.
Regarding claims 15 and 31, Marban et al. teach multipotent or pluripotent stem cells will afford hallmarks of sinoatrial node cell biology and/or pacemaker function when contact with one or more of the transcription factors is disclosed herein.  See Marban et al. at [0160].  
Regarding claims 16 and 35, Marban et al. teach gene delivery vectors, where nucleic acid delivery may be in stem cells that are embryonic, human, or murine.  See Marban et al. at [0021], [0100], and [0119]. 
Regarding claims 20 and 34, Kensah et al. teach an aminoglycoside antibiotic resistance gene, including neomycin-resistance gene under control of the MYH6 promoter.  See Kensah et al. at pg. 1135, right column, second paragraph; and pg. 1141, right column, second paragraph.
Regarding claims 13 and 29, it would be deemed that the action potentials as recited in the instant claims are within the skills of a person of ordinary skill in the art to optimize in order to achieve the best results, according to at least Marban et al., because Marban et al. teach that action potentials were much larger in tbx-18 injected cells, where (70±16% bpm) was observed.  See Marban et al. at [0136].  Further, the parameters taught in Marban et al., as evidenced by Applicants’ cited references Ho et al. (Curr Protoc Mous Biol- 2011)(see Fig. 4) and Spodick et al. (American Journal of see Table 1), are within the limits of normal beats per minute (e.g., murine ~ 500 beats per minute) and (e.g., human between 50-90 beats per minute), so long as the cell engineered in view of Marban et al. and Kensah et al. utilize murine or human stem cells to generate pacemaker cells.  Moreover, a person of ordinary skill in the art could have optimized the action potentials according to the methods of Marban et al. since at least Marban et al. expressly teach that the autonomic regulation can increase the heart rate up to 235±19 bpm.  See Marban et al. at [0162].  
This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. MPEP § 2144.05 II.  A person of ordinary skill in the art would have a reasonable expectation of success in utilizing the teachings of Marban et al. and Kensah et al., because the references teach the same or similar method steps where it would lead to the action potentials, as the instant claims, so long as the cell engineering, are followed accordingly.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Examiner’s Comment
	Neither amendments to the claims nor new arguments were filed with the request for continued examination on 10/26/2021.  As such, Examiner refers Applicant to the Advisory Action dated 8/13/2021 for the rational as to why the rejection of record is maintained.



All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632